Exhibit 99.19 RECEIPT KEEGAN RESOURCES INC. This is the receipt of the British Columbia Securities Commission for the Short Form Prospectus of the above Issuer dated May 20, 2009 (the prospectus). This receipt also evidences that the Ontario Securities Commission has issued a receipt for the prospectus. The prospectus has been filed under Multilateral Instrument 11-102 Passport System in Alberta. A receipt for the prospectus is deemed to be issued by the regulator in each of those jurisdictions, if the conditions of the Instrument have been satisfied. May 21, 2009 Jody-Ann Edman Jody-Ann Edman, CA Senior Securities Analyst Corporate Finance SEDAR Project # 1418434
